Title: Thomas Jefferson to Bernard McMahon, 11 October 1812
From: Jefferson, Thomas
To: McMahon, Bernard


          Dear Sir Monticello Oct. 11. 12.
          Your three boxes with flower roots are all safely arrived & carefully disposed of, for which accept my particular thanks. the articles recieved in the spring by mr Gilmer have been remarkably succesful. one only of the cuttings of the Snowberry failed. the rest are now very flourishing and shew some of the most beautiful berries I have ever seen. the sweet scented currant, the yellow currant, the red gooseberries and Hudson strawberries are all flourishing. I recieved from the National garden of France a box of seeds, which came too late for use this year; and no opportunity has occurred of a passenger going in the stage to Philadelphia to whom I could confide them. but a medical student will be going from this neighborhood at the commencement of the next lectures by whom I will forward them to you: and as they are seeds of 1811. I presume they will generally succeed the next season. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        